DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP 2004045304A, English machine translation).
Regarding claims 1 and 16, Hashimoto teaches a ranging module (fig. 1) comprising: a light receiving element (fig. 7) including: a first tap (a) to which a first voltage (v1) is applied; a second tap (b) to which a second voltage (v2) different from the first voltage is applied; a first photoelectric conversion unit configured to detect a charge generated by photoelectric conversion according to a light amount of incident light ([0019] and [0020]); a second photoelectronic conversion unit configured to detect a charge generated by photoelectric conversion according to a light amount of the incident light in accordance with a voltage applied to the second tap ([0019] and [0020]); a plurality of accumulation units configured to accumulate the charges generated by the first photoelectric conversion unit and the second photoelectric conversion unit ([0016]); a plurality of transmission units configured to transmit the charges generated by the first photoelectric conversion unit and the second photoelectric conversion unit to the plurality of accumulation units (Hashimoto does not explicitly teach “transmission units” as claimed, however it is inherent in Hashimoto to have “transmission units” (such as wire) in order to provide the charges to the accumulatio units); and a calculation unit configured to execute calculation based on the charges accumulated in the plurality of accumulation units, which is the charge of one of the first photoelectric conversion unit and the second photoelectric conversion unit among the charges accumulated in the plurality of accumulation units ([0026]); a light source configured to radiate irradiation light of which a brightness periodically changes ([0002]); a light emission control unit configured to control an irradiation timing of the irradiation light ([0008]).  Also see, fig. 1 and [0016]-[0027].
Regarding claim 2, Hashimoto further teaches wherein the incident light is reflected light of light projected onto an object ([0002]), 25and the calculation unit calculates a distance to the object on a basis of the charges accumulated in the plurality of accumulation units ([0004] and [0008]).
Regarding claims 3-6, Hashimoto further teaches wherein the projected light is light of which a brightness changes at a predetermined period, andSP372913US00 54/60each of the plurality of transmission units transmits the charge of one of the first photoelectric conversion unit and the second photoelectric conversion unit to the corresponding accumulation unit in a division period obtained by dividing the predetermined period into a plurality of periods and further limitations as claimed ([0005], [0008]-[0027]).
Regarding claim 7, Hashimoto further teaches a first collection unit configured to collect the charge of the first 5photoelectric conversion unit between the first photoelectric conversion unit and the plurality of transmission units that transmit the charge of the first photoelectric conversion unit; and a second collection unit configured to collect the charge of the second photoelectric conversion unit between the second photoelectric conversion unit and 10the plurality of transmission units that transmit the charge of the second photoelectric conversion unit ([0005] and [0009]).
Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to further teach or fairly suggest wherein, in a case in which switching is performed from a first state in 15which a predetermined transmission unit among the plurality of transmission units that transmit the charge of the first photoelectric conversion unit is turned on and a transmission unit other than the predetermined transmission unit among the plurality of transmission units that transmit the charge of the first photoelectric conversion unit is turned off to a second state in which another transmission unit different from 20the predetermined transmission unit is turned on and a transmission unit other than the other transmission unit is turned off, the first collection unit is turned off at a timing immediately before the switching and is turned on at a timing immediately after the switching, and in a case in which switching is performed from a third state in which a 25predetermined transmission unit among the plurality of transmission units that transmit the charge of the second photoelectric conversion unit is turned on and a transmission unit other than the predetermined transmission unit among the plurality of transmission units that transmit the charge of the second photoelectric conversion unit is turned off to a fourth state in which another transmission unit different from 30the predetermined transmission unit is turned on and a transmission unit other than the other transmission unit is turned off, the second collection unit is turned off at aSP37291 3US00 56/60 timing immediately before the switching and is turned on at a timing immediately after the switching as recited in claim 8.
The prior art of record, taken alone or in combination, fails to further teach or fairly suggest wherein the plurality of accumulation units that accumulate the charge of the first photoelectric conversion unit, the plurality of transmission units that transmit the charge of the first photoelectric conversion unit, the first photoelectric conversion unit, and the first tap, and the plurality of accumulation units that accumulate the charge of the second photoelectric conversion unit. the plurality of transmission units 10that transmit the charge of the second photoelectric conversion unit. the second photoelectric conversion unit. and the second tap are laid out symmetrically to face each other across the calculation unit as seen from an incident direction of the incident light as recited in claim 9 and further limitation of the dependent claim 10.
The prior art of record, taken alone or in combination, fails to further teach or fairly suggest wherein the plurality of accumulation units that accumulate the charge of the first photoelectric conversion unit, the plurality of transmission units that transmit the charge of the first photoelectric conversion unit, the first photoelectric conversion unit, and the first tap, and the plurality of accumulation units that accumulate the charge of the second photoelectric conversion unit, the plurality of transmission units ;0 that transmit the charge of the second photoelectric conversion unit, the second photoelectric conversion unit. and the second tap are laid out substantiallySP372913US00 57/60symmetrically so that a first disposition direction in which the plurality of accumulation units that accumulate the charge of the first photoelectric conversion unit, the plurality of transmission units that transmit the charge of the first photoelectric conversion unit, the first photoelectric conversion unit, and the first tap 5are sequentially disposed, and a second disposition direction in which the plurality of accumulation units that accumulate the charge of the second photoelectric conversion unit, the plurality of transmission units that transmit the charge of the second photoelectric conversion unit, the second photoelectric conversion unit, and the second tap are sequentially disposed are substantially parallel to each other as recited in claim 11 and further limitations of the dependent claims 12-13.
The prior art of record, taken alone or in combination, fails to further teach or fairly suggest wherein each of the plurality of accumulation units that accumulate the 30charge of the first photoelectric conversion unit, the plurality of transmission units that transmit the charge of the first photoelectric conversion unit, the firstSP372913US00 58/60 photoelectric conversion unit, and the first tap, and the plurality of accumulation units that accumulate the charge of the second photoelectric conversion unit, the plurality of transmission units that transmit the charge of the second photoelectric conversion unit, the second photoelectric conversion unit, and the second tap has the 5calculation unit, a first unit in which a first calculation unit among the calculation units is disposed at a position adjacent perpendicularly to a first disposition direction in which the plurality of accumulation units that accumulate the charge of the first photoelectric conversion unit, the plurality of transmission units that transmit the 10charge of the first photoelectric conversion unit, the first photoelectric conversion unit, and the first tap are disposed in a same sequence, and a second unit in which a second calculation unit among the calculation units is disposed at a position adjacent perpendicularly to a second disposition direction in which the plurality of accumulation units that accumulate the charge of the second photoelectric conversion 15unit, the plurality of transmission units that transmit the charge of the second photoelectric conversion unit, the second photoelectric conversion unit, and the second tap are disposed in a same sequence are alternately disposed in a direction perpendicular to the first disposition direction and the second disposition direction, and 20the first disposition direction and the second disposition direction are substantially the same as recited in claim 14 and further limitations of the dependent claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References Matsuo et al. (US 2009/0295979); Mase et al. (US 2013/0258311); Kobayashi et al. (US 2019/0098224); Toda (US 2018/0367746); Shimasaki et al. (US 2018/0315798) and Shigeta et al. (US 2011/0134295) are cited because they are related to system and method for light receiving device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887